Order entered April 9, 2013




                                             In The
                                    Court of Appeals
                             Fifth District of Texas at Dallas
                                      No. 05-12-01084-CR

                              ANDRE DJUNA HUBERT, Appellant

                                               V.

                               THE STATE OF TEXAS, Appellee

                        On Appeal from the 194th Judicial District Court
                                     Dallas County, Texas
                             Trial Court Cause No. F11-60671-M

                                           ORDER
        We GRANT appellant’s April 1, 2013 motion to file his tendered brief under seal.

Appellant’s brief tendered to the Clerk of the Court on April 1, 2013 is DEEMED timely filed as

of the date of this order.

        The Clerk of the Court is DIRECTED to file appellant’s brief under seal and to maintain

State’s Exhibit G under seal pending further order of the Court.

                                                      /s/   LANA MYERS
                                                            JUSTICE